Title: To John Adams from Henry Grand, 15 December 1780
From: Grand, Henry
To: Adams, John


     
      Sir
      Paris Dbe. 15th. 1780
     
     I have been honoured with your’s 7th. instant, Serving to inform me that in case Messrs. Bondfield at Bordeaux and J. Williams at Nantz should draw upon our house for your Account, to pay due honour to their drafts, which shall be punctually done. In the Interim I have to inform that the Madeira Wine for which they will have to draw is just got home and incurred the following charges for which your account is debited, vizt.
     
     
     
      £
      6.
      5
      
      to M. Fleury & Desmadiere their charges
     
     
      
      37.
      12
      
      for carriage
     
     
      
      44.
      8.
       9
      for Duties
     
     
      
      7. 
      4
      
      petty charges at the Custom house, Keeping and Porterage
     
     
      £
      95.
      9.
       9
      
     
    
   I have not had time to examine that Wine Yet but you may depend on all endeavours to get the most of it.
     Being likewise without news I remain Most respectfully Sir Your most obt hble sert
     
      Hy. Grand
     
     
      I lately received a large packet containing smaller ones for you and M. Thaxter which I have forwarded but there remains a very big one which it would cost a great deal of Money to send by Post. It is directed to Messrs. J. Adams and Fr. Dana for publick service. For this last Consideration I should have sent it immediately had I not expected M. Dana’s arrival here soon, for which he desired me to send him no more letters to Amsterdam.
     
    